     Case 1:21-cv-01430-EGB Document 11 Filed 09/07/21 Page 1 of 1




      In the United States Court of Federal Claims
                                 No. 21-1430C
                          (Filed: September 7, 2021)

******************

JOHN J. BUCKSHAW,

         Plaintiff,

v.

THE UNITED STATES,

         Defendant.

*******************

                                    ORDER

        Plaintiff filed his complaint on June 7, 2021. He did not pay the filing
fee. On June 29, 2021, we issued an order, directing payment or a motion to
proceed in forma pauperis to be filed by July 29, 2021, and warned plaintiff
that failure to do so would result in dismissal. Plaintiff then attempted to
appeal that order to the Federal Circuit, which forwarded his Notice of
Appeal to our clerk’s office. On August 4, 2021, we directed plaintiff, once
again, to pay the fee or to move for waiver of the fee by August 18, 2021.
Plaintiff has not done so. Accordingly, the following is ordered:

         1. The Complaint is hereby dismissed for failure to pay the filing fee
            and failure to comply with a court order.

         2. Defendant’s motion to stay its answer deadline is denied as moot.

         3. The Clerk of Court is directed to dismiss the Complaint and to
            enter judgment accordingly.



                                            s/ Eric G. Bruggink
                                            ERIC G. BRUGGINK
                                            Senior Judge
